DETAILED ACTION
Notice to Applicant
The following is an Examiner’s Amendment and Statement of Reasons for Allowance following Applicant’s response including claim amendments and arguments of 25 October 2021 and telephone interview with Applicant’s representative, Timothy R. Baumann (Reg. No. 40,502) on 5 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed 25 October 2021, Applicant amended claims 1 and 8.  Claims 3, 4, 10, and 11 are cancelled.  Claims 15 and 16 are new.

Amendments to claims 1 – 9 and 21 – 22 are sufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 10 and 21 – 22 are withdrawn.

Of claims 1 – 2, 5 – 9, and 12 – 16 pending as of 25 October 2021, claims 1 – 2, 5 – 9, and 12 – 14 are allowed as amended below.



Response to Arguments
Applicant’s arguments, filed 25 October 2021, with respect to the amended independent claims utilizing an automated vehicle or robot in part to stock shelves in a store, the 35 U.S.C. 101 rejection is obviated, are persuasive.  The 35 U.S.C. 101 rejection of claims 1 – 2, 5 – 9, and 12 – 14 has been withdrawn. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given via telephone interview with Applicant’s representative, Timothy R. Baumann (Reg. No. 40,502), on 5 November 2021.

The application has been amended as follows:

In the Claims
Please amend claims 1 and 8 and cancel claims 15 and 16 as follows. 
1. (Currently amended) A system for updating planograms that are used to arrange products in retail stores, the system comprising:
a plurality of sales entry devices that are configured to collect current sales data at a plurality of retail stores during a current sales period;
a transceiver circuit disposed at a central processing center, the transceiver circuit being configured to receive the current sales data;
 a database disposed at the central processing center that is configured to store the current sales data and additionally store a representation of existing sales clusters of retail stores, each of the existing sales clusters including a subset of the plurality of retail stores such that each retail store belongs to one of the existing sales clusters, each of the existing sales clusters being assigned an existing planogram;
a control circuit that is disposed at the central processing center, the control circuit being coupled to the transceiver circuit and the database, the control circuit being configured to:
based upon the current sales data, determine transition information that identifies retail stores that have potentially moved from an original one of the existing sales clusters to a different one of the existing sales clusters, wherein the transition information relates to Euclidian distances between retail stores that have moved and the existing sales clusters;
based upon the transition information for all the retail stores, determine an average cluster retention score, the average cluster retention score being a numeric measure of how many retail stores have moved from original to different existing sales clusters in the current sales period;
when the average cluster retention score is below a predetermined threshold, perform a complete re-organization of the existing sales clusters based at least in part upon the current sales data, wherein the complete reorganization does not necessarily keep any of the existing sales clusters;
when the average cluster retention score is above the predetermined threshold, determine whether each retail store should be re-classified as belonging to a different existing sales cluster or should be placed in a newly created sales cluster;
determine an optimal planogram for each retail store based at least in part upon whether a complete re-organization is performed, whether the retail store is re-classified as belonging to a different existing sales cluster, or whether the retail store is placed in a newly created sales cluster, the optimal planogram when implemented being effective to maximize store performance;
selectively implement an action based upon the optimal planogram, the action at least in part using an automated vehicle or robot to stock shelving units in the stores according to the planogram, the stocking being accomplished by moving or rearranging products within the retail stores to the shelving units in the retail stores, the action also including reconfiguring at least one of the shelving units in at least one of the plurality of retail stores;
wherein the determination of whether retail stores are re-classified or placed in a newly created cluster is based upon a confidence score, the confidence score indicating the likelihood a particular retail store belongs to an existing sales cluster and wherein the confidence score is indicative of a distance of the particular store to the existing sales cluster;
wherein a first value of the confidence score indicates that the particular retail store is closer to the existing cluster compared to the other clusters, wherein a second value of the confidence score that is less that the first value indicates the particular retail store is at a similar distance as between two clusters, and wherein a third value of the confidence score that is lower than the second value indicates that particular retail store should be place in the newly created cluster.


8. (Currently amended) A method for updating planograms that are used to arrange products in retail stores, the method comprising: 
collecting current sales data at a plurality of sales entry devices at the plurality of retail stores during a current sales period;
receiving the current sales data at a central processing center;
storing the current sales data and a representation of existing sales clusters of retail stores at a database disposed at the central processing center, each of the existing sales clusters including a subset of a plurality of retail stores such that each retail store belongs to one of the existing sales clusters, each of the existing sales clusters being assigned an existing planogram;
based upon the current sales data and at a control circuit that is disposed at the central processing center, determining transition information that identifies retail stores that have potentially moved from an original one of the existing sales clusters to a different one of the existing sales clusters, wherein the transition information relates to Euclidian distances between retail stores that have moved and the existing sales clusters, based upon the transition information for all the retail stores, determining at the control circuit an average cluster retention score, the average cluster retention score being a numeric measure of how many retail stores have moved from original to different existing sales clusters in the current sales period, when the average cluster retention score is below a predetermined threshold, performing at the control circuit a complete re-organization of the existing sales clusters based at least in part upon the current sales data, wherein the complete reorganization does not necessarily keep any of the existing sales clusters, when the average cluster retention score is above the predetermined threshold, determining at the control circuit whether each retail store should be re-classified as belonging to a different existing sales cluster or should be placed in a newly created sales cluster, determining at the control circuit an optimal planogram for each retail store based at least in part upon whether a complete re-organization is performed, whether the retail store is re-classified as belonging to a different existing sales cluster, or whether the retail store is placed in a newly created sales cluster, the optimal planogram when implemented being effective to maximize store performance, and at the control circuit selectively implementing an action based upon the optimal planogram, the action at least in part using an automated vehicle or robot to stock shelving units of the stores according to the planogram, the stocking being accomplished by moving or rearranging products within the retail stores to the shelving units in the retail stores, the action also including reconfiguring at least one of the shelving units in at least one of the plurality of retail stores;
wherein the determination of whether retail stores are re-classified or placed in a newly created cluster is based upon a confidence score, the confidence score indicating the likelihood a particular retail store belongs to an existing sales cluster and wherein the confidence score is indicative of a distance of the particular store to the existing sales cluster; 
wherein a first value of the confidence score indicates that the particular retail store is closer to the existing cluster compared to the other clusters, wherein a second value of the confidence score that is less that the first value indicates the particular retail store is at a similar distance as between two clusters, and wherein a third value of the confidence score that is lower than the second value indicates that particular retail store should be place in the newly created cluster.


15. (Canceled)


16. (Canceled)


Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s response of 25 October 2021.

The rejections under 35 U.S.C. 101, as to claims 1 – 2, 5 – 9, and 12 – 14 are withdrawn in light of Applicant’s arguments and amendments of 25 October 2021, specifically with respect to the claims integrating the recited abstract ideas into a practical application.

Claims 1 – 2, 5 – 9, and 12 – 14 are allowed.  

The reasons for allowance can be found in Applicant Arguments/Remarks filed 25 October 2021, especially on page 8 of 9 regarding the arguments that the claims now recite automated vehicle or robots as partially performing shelf stocking, which is a practical application as is set forth in the 2019 Subject Matter Eligibility Guidance.  None of the prior art of record, taken individually or in any combination, teach, inter alia to collecting current sales data at a plurality of sales entry devices at the plurality of retail stores during a current sales period; receiving the current sales data at a central processing center; storing the current sales data and a representation of existing sales clusters of retail stores at a database disposed at the central processing center, each of the existing sales clusters including a subset of a plurality of retail stores such that each retail store belongs to one of the existing sales clusters, each of the existing sales clusters being assigned an existing planogram; based upon the current sales data and at a control circuit that is disposed at the central processing center, determining transition information that identifies retail stores that have potentially moved from an original one of the existing sales clusters to a different one of the existing sales clusters, wherein the transition information relates to Euclidian distances between retail stores that have moved and the existing sales clusters, based upon the transition information for all the retail stores, determining at the control circuit an average cluster retention score, the average cluster retention score being a numeric measure of how many retail stores have moved from original to different existing sales clusters in the current sales period, when the average cluster retention score is below a predetermined threshold, performing at the control circuit a complete re-organization of the existing sales clusters based at least in part upon the current sales data, wherein the complete reorganization does not necessarily keep any of the existing sales clusters, when the average cluster retention score is above the predetermined threshold, determining at the control circuit whether each retail store should be re-classified as belonging to a different existing sales cluster or should be placed in a newly created sales cluster, determining at the control circuit an optimal planogram for each retail store based at least in part upon whether a complete re-organization is performed, whether the retail store is re-classified as belonging to a different existing sales cluster, or whether the retail store is placed in a newly created sales cluster, the optimal planogram when implemented being effective to maximize store performance, and at the control circuit selectively implementing an action based upon the optimal planogram, the action at least in part using an automated vehicle or robot to stock shelving units of the stores according to the planogram, the stocking being accomplished by moving or rearranging products within the retail stores to the shelving units in the retail stores, the action also including reconfiguring at least one of the shelving units in at least one of the plurality of retail stores; wherein the determination of whether retail stores are re-classified or placed in a newly created cluster is based upon a confidence score, the confidence score indicating the likelihood a particular retail store belongs to an existing sales cluster and wherein the confidence score is indicative of a distance of the particular store to the existing sales cluster; wherein a first value of the confidence score indicates that the particular retail store is closer to the existing cluster compared to the other clusters, wherein a second value of the confidence score that is less that the first value indicates the particular retail store is at a similar distance as between two clusters, and wherein a third value of the confidence score that is lower than the second value indicates that particular retail store should be place in the newly created cluster.  Furthermore, neither the prior art, the nature of the problem, not knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA GURSKI/Primary Examiner, Art Unit 3623